Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED DESCRIPTION
1.	Claims  1-20 are pending.
I
Drawings
2.	The drawings filed on 01/21/2021 have been accepted by the Examiner.

						Specification
3.	The Specification is objected to because the trademark term “Java” is shown in the specification without appropriate terminology.  
Appropriate correction is required.


Examiner’s Notes

4.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite the limitation  “main bundle”, “first action”  It is not clear which action is the first action and which bundle is the main bundle  The claims do not indicate any other actions or bundles.
Claims 7 and 14 recite the limitation “first option”.  It is not clear which option is the first option. The claims do not indicate any other option. 
The dependent claims are rejected under the same reason.
Examiner interprets any action could be the first action and any option could be the first option.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over SUN, “Script loading technology”, Document ID # WO 2013097592 A1, published on 07/04/2013 and further in view of Duffy US 20070198741 A1
As per claim 1, SUN discloses: A method for action-based lazy loading, comprising (page 1, under SUMMARY OF THE INVENTION “Embodiments of the present invention provide a script loading method and apparatus to improve the versatility and flexibility of web application development” and page 2, paragraph 6 lines 8-10 “during web application development, and need to explicitly specify which script needs to be lazily loaded, resulting in high-end conventions and coupling defects, improving the versatility and flexibility of Web application development”) where improving the versatility and flexibility of Web application development shows the action based lazy loading as claimed; 
 loading a main bundle of code for a page of an application, (page 2, paragraph 12 “The user usually browses the webpage through the browser, and the browser receives the page loading request, loads the webpage corresponding to the page loading request, and executes the source file of the webpage. The source file is usually code written in HTML, and the script reference code can be embedded in the source file to load the script”) where the script code embedded in the source file is the main bundle of code for a page of an application; and page 2, paragraph 14 “the script loading method provided in this embodiment may be specifically applied to a script loading process, and in particular, may be applied. In the browser's handling of lazy loaded scripts, the script can be a JavaScript script”);
the main bundle including: an action manifest that maps action identifiers to separate code modules (Abstract, carrying a method name of an invoked method, determining whether a script storage unit has a script corresponding to the invoked method; if the script storage unit does not have the script, obtaining a script reference code corresponding to the invoked method according to the method name; the script can be a JavaScript script. The script loading method provided in this embodiment can be executed by a script loading device”) where method name is the action identifiers and the scrip reference code corresponding to the method name clearly shows action identifiers to separate code modules; 
and code for recognizing a first action, detecting the first action within the application (page 2, paragraph 14, “If the programmer sets part of the page data and scripts of the webpage to be lazy loading during the webpage development process, during the initial webpage loading process, the browser only downloads the webpage data and scripts that need to be downloaded immediately to the local, and stores them in the script storage”) where the scripts that need to be downloaded is recognized code for action.
mapping, with the action manifest, a first action identifier of the first action to a first code module; and loading the first code module asynchronously from the main bundle (SUN, Abstract “obtaining a script reference code corresponding to the invoked method according to the method name; executing the script reference code, downloading and parsing the script corresponding to the script reference code, and executing the invoked method in the script.”) (page 2 paragraph 6 carrying the method name of the calling method, determining whether the script corresponding to the calling method exists in the script storage unit, If it does not exist, the script reference code corresponding to the calling method is obtained according to the method name. Then execute the script reference code, download and parse the script corresponding to the script reference code, and execute the calling method in the script. Since the browser is in the manner of obtaining the script reference code corresponding to the calling method, the execution of the calling method is finally implemented by executing the script reference code”)
SUN discloses lazy loading (SUN, page 2, paragraph 14 “the script loading method provided in this embodiment may be specifically applied to a script loading process, and in particular, may be applied. In the browser's handling of lazy loaded scripts, the script can be a JavaScript script”).
SUN does not specifically disclose asynchronous lazy loading and the action does not navigate away form the page.  However, in an analogous art Duffy disclose the above limitations (Duffy US 20070198741 A1 [0008] The selected deep link to gain direct access to the webpage directly without navigating through the website from a home page to the webpage. [0022] [0036]) and asynchronous lazy loading is shown in  (Duffy, 0365, “ asynchronous loading and compression of data to minimize round trips to the server”) and the loading is the lazy loading is shown in [0369] the technique of "lazy loading" is used within the midlet to allow quicker startup and there is an asynchronous thead in the midlet  [0376] “there is an asynchronous thread in the midlet”) clearly shows asynchronous lazy loading as claimed. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Duffy with the method of SUN.  The modification would be obvious because one of the ordinary skill in the art would be motivated to minimize round trips of data to the server and optimize the speed at which product data to the user/client efficiently (Duffy).

As per claim 2 the rejection of claim 1 is incorporated and neither SUN nor Duffy disclose however, it is well known that a compiler splits the application into the main bundle and separate code modules based on a routing configuration provided by registering the action manifest for use with the compiler.
To support the common knowledge, the background section of the current disclosure is cited. (background of the present disclosure, [0002] the ANGULAR compiler can compile the application in such a way that the code is split into several files (called modules or containers) during build time. The compiler can split the code into modules based on a route configuration that describes which view corresponds to which uniform resource locator (“URL”). Splitting code into modules allows for invoking individual code modules to load at different times based on navigation”).
The modification would be obvious because splitting code into modules invoking the code modules to load in the system efficiently. 
As per claim 3 the rejection of claim 1 is incorporated and further SUN discloses the application uses the action identifier to identify the action manifest, and wherein an action manifest service returns the first code module, and wherein the first code module includes an action handler for the first action (SUN, page 1 paragraph 6 to page 2 paragraph 2 When the service logic function triggering request carrying the method name of the calling method is received, determining whether the script corresponding to the calling method exists in the script storage unit;
 If the script does not exist in the script storage unit, obtain a script reference code corresponding to the calling method according to the method name, SUN page 4, paragraph 4 (The script reference code can be:<script type=〃text/ javascript〃 def er=〃a〃 src=〃. . I script/ com. huawei. iread. j s〃〉and (page 6 paragraph 2-5 “Find it to get the appropriate script… method name of the calling method, determining whether the script corresponding to the calling method exists in the script storage unit, if not, according to The method name gets the script reference code corresponding to the calling method. Then execute the script reference code, download and parse the script corresponding to the script reference code, and execute the calling method in the script. Since the browser is to obtain the script reference code corresponding to the calling method, the execution of the calling method is finally implemented by executing the script reference code”), (page 5 paragraph 8 , executing the script reference code, downloading and parsing a script corresponding to the script reference code, executing the caller in the script Law”) where caller is the action handler as claimed.
 As per claim 4 the rejection of claim 1 is incorporated and SUN discloses: further comprising: displaying, on the page (page 3, paragraph 10, The user browses the webpage through the browser, the browser executes the source file of the webpage, , a type with options allowed by a route guard (Page 3 paragraph 14 Among them, in the script tag, the type attribute is used to indicate the MIME type of the script. The src attribute is used to indicate the Uniform / Universal Resource Locator (URL) of the external script. Com. huawei. iread. js is the Javascript script corresponding to the calling method. The URL is the storage path of the JavaScript script.”) where type attribute is the type and URL is the route guard, 
SUN does not specifically disclose however, in an analogous art Duffy discloses; wherein the route guard includes filters for determining which of the menu items are available to a user (Duffy, [0280] FIG. 6 show screenshots of example menu options in the mobile embodiment of the invention; [0288] A menu-style directory which enables a user to quickly access a wide range of quality websites required for everyday usage; [0291] Each of the menu "classifications" can be further subdivided into "categories", within which are listed the best UK websites (for applications within the UK) and, for each website, there are deep links to take the user directly to the required page on the chosen website;.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Duffy with the method of SUN.  The modification would be obvious because one of the ordinary skill in the art would be motivated to narrowing options from a vast arena of unknown sites and search suitable or relevant website efficiently (Duffy).

As per claim 5 the rejection of claim 4 is incorporated and further SUM discloses lazy loading at least a second code module:
Duffy discloses traversing multiple levels of a route tree applied to the route guard; and lazy loading at least a second code module based on the determination of which actions are available at the multiple levels [0007] All of these options require the user to carry out his own navigation to websites that might possibly be relevant. There exists, therefore, a need for a new approach to accessing desired webpages on the internet, in which a trusted supplier vets websites and offers to users a directory of categories/classes of goods and services that are personal to the user. [0008] [0009] [0016] he directory of deep links being such that a user can select a deep link from a chosen category and can activate said selected deep link to gain direct access to the webpage without navigating through the website from a home page to the webpage; and storing data relating to a said direct access at three levels, comprising a top level local cache in memory, a records cache and memory on a server
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Duffy with the method of SUN.  The modification would be obvious because one of the ordinary skill in the art would be motivated to narrowing options from a vast arena of unknown sites and search suitable or relevant website efficiently (Duffy).

As per claim 6 the rejection of claim 4 is incorporated and further Duffy discloses:
wherein the filters at multiple levels of a route are used in a single remote call to a server to validate which actions on the multiple levels are available to the user, wherein the available actions are cached for future validation checks based on user interactions with the menu (Duffy, Abstract [0002] [0004] [0005] [0007] [0016] [0017] [0080] [0290] [0365] [0367] Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Duffy with the method of SUN.  The modification would be obvious because one of the ordinary skill in the art would be motivated to narrowing options from a vast arena of unknown sites and search suitable or relevant website efficiently (Duffy).

As per claim 7 the rejection of claim 4 is incorporated and further Duffy discloses: wherein selecting a first option of the menu causes the lazy loading of the second code module [0290] [0365] [0367] . [0367] he technique of "lazy loading" is used within the midlet to allow quicker startup… the start-up routine is just-in-time (JIT) loading. In addition the midlet takes into consideration the registration status of the user. [0370],
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Duffy with the method of SUN.  The modification would be obvious because one of the ordinary skill in the art would be motivated to narrowing options from a vast arena of unknown sites and search suitable or relevant website efficiently (Duffy).

Claims 8-14 are the non-transitory computer-readable medium claims corresponding to the method claims 1-7 respectively and rejected under the same reason set forth in connection of the rejection of claims 1-7 above.
Claims 15-20 are system claims corresponding to the method claims 1-6 respectively and rejected under the same reason set forth in connection of the rejection of claims 1-6 above.

Conclusion
7.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
Ames; US 20190227815 A1he application server 205 may queue the multiple asynchronous functions, and may perform lazy or ad-hoc loads (e.g., using backend batch functionality) for the asynchronous functions. As these functions are loaded—or once all of the asynchronous functions are loaded—the application server 205 may resolve the asynchronous functionality in place of the initial mock implementations. In some cases, the application server 205 may load the entire coding library for such an extension.
Joshi US 20130036381 A1 wherein the action does not navigate away from the page; [0058]  As noted, the user need not leave or navigate away from the current page 800 in the main window as the results are shown in a pop up window 805 or a hover layer over the current page 8
Ding US 20180012144 A1 which is a function and the name of the function is “parseInt( ),
[0061] In modern browsers, JavaScript code is typically lazily parsed, compiled and executed, which means that even if the entire received JavaScript resource has N functions and M lines of code, only a particular JavaScript function that needs to execute (and the associated lines of code that will execute) will be fully parsed, compiled, and then executed on demand The entire JavaScript script with N functions and M lines of code is not completely parsed and compiled in one shot. Thus, the lazy parser is called multiple times on the same JavaScript file/resource to compile different disjoint parts of it (e.g., different functions).
0079] In many implementations, additional delays for most of the cases of webpage loading are prevented by allowing the main Thread B to continue to do the standard lazy parsing of JavaScripts and page loading that normally a browser does until it detects a malicious JavaScript during lazy parsing,

Stober; US 20200264848 A1 [0027] A core concept of the proposed idea is to aggregate all components and dependencies into a single bundle combined with the “lazy loading” feature of Angular. The compiler can split the full bundle to smaller ones and “lazy load” them when accessing. [0026] The usage of Angular as a framework solves this dilemma. Given that all components and dependencies are unknown at the time, Angular may produce an optimal bundle.  wherein for selecting the first component, components from a plurality of repositories are available. he second component from the component repository;

Hostetter et al US 20030225921 A1 The present invention provides for the lazy loading of data both implicitly and explicitly. Data is lazily loaded implicitly when it is referenced from code that is lazily loaded. [0009] Lazy, or load on demand, loading of code is provided by transforming an atom identifier based reference into a memory address of a stub routine. The stub routine loads the referenced atom and jumps to it. The loading type of an atom can be altered by modifying the computer program code or data reference information to affect an eager or lazy loading technique. By relying on the compiler to create separate sections within object code files 106 the process of atomization can be made automatic, avoiding the need for manual decomposition and analysis. Use of a compiler provides one option for the creation of separate sections of code and data, alternatively other programs can be used to process source files to produce atoms 130.

Nandagopal; US 20150100879 A1n various embodiments, the map file (e.g., map.json) generated on server 14 and including the relative file paths and methods and CSS classes listed in JSON format may be loaded by client side framework 30 on client 16. The files listed in the Bootstrap section of the JSON file may be directly loaded according to the respective page; may intercept the call, reverse map the method from the map.JSON file, and lazy load the related JavaScript file asynchronously with timestamp to have the latest script available if needed.  CSS files 26 may be mapped with related map for class names to be used on application 20. At 128, files excluded from asynchronous lazy loading may be specified in an exclusion file appropriately.

Title: Operation Using Asynchronous Remote Method Invocation, author: Sproch, published o 2012.

  
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHAMELI DAS/Primary Examiner, Art Unit 2196